ACCEPTED
                                                            01-15-00383-CR
                                                 FIRST COURT OF APPEALS
                                                         HOUSTON, TEXAS
                                                        9/3/2015 1:31:45 PM
                                                      CHRISTOPHER PRINE
                                                                     CLERK



            NO. 01-15-00383-CR
                                           FILED IN
                                    1st COURT OF APPEALS
                                        HOUSTON, TEXAS
                                    9/3/2015 1:31:45 PM
                                    CHRISTOPHER A. PRINE
                                            Clerk
        IN THE COURT OF APPEALS

                OF TEXAS

     FIRST SUPREME JUDICIAL DISTRICT




        ADRIAN GOMEZ, APPELLANT

                   VS.

        STATE OF TEXAS, APPELLEE




    MOTION FOR EXTENSION OF TIME
WITHIN WHICH TO FILE APPELLANT’S BRIEF




                     TERRENCE GAISER
                     LAWYER FOR APPELLANT
                     2900 SMITH STREET, # 220
                     HOUSTON, TEXAS 77006
                     SBOT# 07572500
                     713/ 225-0666
                     tagaiser@aol.com
                                  NO. 1405348

STATE OF TEXAS                               §     IN THE DISTRICT COURT
                                             §
VS.                                          §     HARRIS COUNTY,TEXAS
                                             §
ADRIAN GOMEZ                                 §     262ND JUDICIAL DISTRICT


                MOTION FOR EXTENSION OF TIME
            WITHIN WHICH TO FILE APPELLANT’S BRIEF

        NOW COMES ADRIAN GOMEZ, appellant in the above-captioned

cause, by and through his attorney, TERRENCE GAISER, and files his

Motion for Extension of time within which to file Appellant’s Brief; for

which he would show:

1) This is an appeal from a conviction for the offense of capital murder.

   Punishment was assessed at life confinement without parole. Notice of

   appeal and the certification of appellant’s right to appeal were timely

   filed.

2) This is the first requested extension of time. The brief was due August

      26, 2015.

3) Appellant would request an extension of time to file the brief to and

      including the 28h day of September, 2015.

4) For good cause counsel for the appellant would show that he has not had

      time to complete the brief in this cause for the following reasons:



                                         1
b) Counsel has been in the criminal courts of the State of Texas in Harris

County, Texas, and surrounding counties on a daily basis since the inception

of this appeal as follows:

07/27/15     County Court 13          State v. Allen      Animal Cruelty

07/28/15     351st District Court     State v. Robinson        PCS

07/28/15     174th District Court     State v. Martinez        DWI

07/28/15     174th District Court     State v. Diaz            PCS

07/28/15     174th District Court     State v. Nino            PCS

07/29/15     174th District Court     State v. Riles           Burglary

07/29/15     174th District Court     State v. Stephens        Burglary

07/30/15     263rd District Court     State v. Morris          Agg.Robb.

07/30/15     174th District Court     State v. Moore           Burg. Hab.

07/30/15     174th District Court     State v. Perez           Burg. Hab.

07/31/15     179th District Court     State v. Rhine           Agg.Robb.

07/31/15     351st District Court     State v. Ruiz-Navarro    ID Fraud

08/04/15     County Coourt 10         State v. Frazier         Assault

08/04/15     351st District Court     State v. Robinson        PCS

08/05/15     337th District Court     State v. Kizzee          Agg.Robb.

08/06/15     178th District Court     State v. Denkins    Capital Murder

08/06/15     185th District Court     State v. Denkins    Capital Murder



                                     2
08/07/15   185th District Court   State v. Denkins     Capital Murder

08/10/15   351st District Court   State v. Ruiz-Navarro      IDFraud

08/11/15   174th District Court   State v. Scott             Agg.Asslt.

08/11/15   174th District Court   State v. Rodriguez         Theft

08/11/15   248th District Court   State v. Gunter            PCS

08/12/15   351st District Court   State v. Haywood        Agg.Sex.Asslt.

08/12/15   228th District Court   State v. Amaya             Tampering

08/12/15   179th District Court   State v. Rhine             Agg.Robb.

08/13/15   179th District Court   State v. Omarmustafa       Agg.Asslt.

08/13/15   262nd District Court   State v. Garcia            Ag.Robb.

08/13/15   337th District Court   State v. Kizzee            Agg.Robb.

08/14/15   County Court 12        State v. Marhofer          DWI

08/14/15   351st Distict Court    State v. Haywood        Ag.Sex.Asslt.

08/17/15   230th District Court   State v. Jackson      Injury to Child

08/18/15   230th District Court   State v. Jackson      Injury to Child

08/18/15   176th District Court   State v. Cooper Eng.Org.Crim.Act.

08/18/15   232nd District Court   State v. Nizon             Agg.Robb,

08/18/15   232nd District Court   State v. Muscovalley       Evading

08/18/15   179th District Court   State v. Rhine             Agg.Robb.

08/19/15   339th District Court   State v. Tornes-Navarro IDFraud



                                  3
08/19/15     351st District Court       State v. Robinson          PCS

08/20/15     178th District Court       State v. Banks             Robb.

08/20/15     178th District Court       State v. Rodriguez Capital Murder

08/20/15     179th District Court       State v. Nagel             PCS

08/20/15     179th District Court       State v. Rhine             Agg.Robb.

08/21/15     County Court 13            State v. Ospina            FalseRept.

08/25/15     177th District Court       State v. Lee               Arson

08/25/15     174th District Court       State v. Drayton           Cap.Murder

08/25/15     228th District Court       State v. Mason             Cap.Murder

08/26/15     182nd District Court       State v. Murdie            PCS

08/26/15     174th District Court       State v. Martinez          DWI

08/26/15     351st District Court       State v. Robinson          PCS

08/27/15     177th District Court       State v. Jacobs            Sx.Asslt.Ch.

08/27/15     351st District Court       State v. Batts             Agg.Asslt.

08/28/15     174th District Court       State v. Martinez          DWI

09/02/15     263rd District Court       State v. Morris            Agg.Robb

09/03/15     174th District Court       State v. Perez             Burg.Hab.

09/03/15     174th District Court       State v. Moore             Burg.Hab.

Counsel has other cases in other counties not included in this list.

d) Counsel has other briefs due in this Court and the 14th Court that he



                                       4
is trying to complete.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays for an

extension of time to file the Appellant’s Brief to and including September

28, 2015.

                                     RESPECTFULLY SUBMITTED,
                                     S/Terrence A. Gaiser
                                     TERRENCE A. GAISER
                                     LAWYER FOR APPELLANT
                                     2900 SMITH STREET, # 220
                                     HOUSTON, TEXAS 77006
                                     SBOT# 07572500
                                     tagaiser@aol.com




                         CERTIFICATE OF SERVICE

     I CERTIFY THAT A COPY OF THE ABOVE AND
   FOREGOING MOTION FOR EXTENSION OF TIME WITHIN
   WHICH TO FILE APPELLANT’S BRIEF WAS SERVED ON ALL
   PARTIES ACCORDING TO THE RULES.

                                           S/Terrence A. Gaiser
                                           TERRENCE A. GAISER




                                    5